OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on May 11, 1977.
*100In this proceeding the Special Referee sustained one charge of professional misconduct alleged against the respondent. The petitioner moved to confirm the report of the Special Referee. The respondent submitted an affirmation in response thereto.
Charge one alleged that the respondent neglected the duties and obligations imposed on him as an attorney. After the respondent was assigned to handle a criminal appeal by this court he, inter alia, failed to communicate with his client or with this court regarding the status of the matter and neglected to file the appeal until four years after the assignment was made.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of professional misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have considered the mitigating circumstances advanced by the respondent as well as his contrition for his delay in timely completing the brief, which ultimately resulted in a reversal and a new trial. Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Brown, Kunzeman and Sullivan, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Richard William Krol, is hereby censured for his professional misconduct.